             Case 1:20-cv-02750 Document 1 Filed 04/02/20 Page 1 of 47




  Evan J. Smith
  BRODSKY & SMITH, LLC
  240 Mineola Boulevard
  First Floor
  Mineola, NY 11501
  Telephone:    516.741.4977
  Facsimile:    516.741.0626
  esmith@brodskysmith.com

  Attorneys for Plaintiff


                                 UNITED STATES DISTRICT COURT

                               SOUTHERN DISTRICT OF NEW YORK

  GEORGE GOLDSTONE, on behalf of                     Case No.:
  himself and those similarly situated,

                         Plaintiff,                  CLASS ACTION

              v.                                     CLASS ACTION COMPLAINT FOR:
                                                     (1) Breach of Fiduciary Duties
  PROGENICS PHARMACEUTICALS,                         (2) Aiding and Abetting
  INC., ANN MacDOUGALL, DAVID W.                     (3) Violation of § 14 (d) and 14(a) of the
  MIMS, GÉRARD BER, BRADLEY L.                           Securities Exchange Act of 1934
  CAMPBELL, ERIC J. ENDE, KAREN                      (4) Violation of § 20(a) of the Securities
  JEAN FERRANTE, HEINZ MÄUSLI,                           Exchange Act of 1934
  LANTHEUS HOLDINGS, INC. and
  PLATO MERGER SUB, INC.,

                         Defendants.                 DEMAND FOR JURY TRIAL




       Plaintiff, George Goldstone (“Plaintiff”), by his attorneys, on behalf of himself and those

similarly situated, files this action against the defendants, and alleges upon information and belief,

except for those allegations that pertain to him, which are alleged upon personal knowledge, as

follows:
            Case 1:20-cv-02750 Document 1 Filed 04/02/20 Page 2 of 47




                                SUMMARY OF THE ACTION

       1.      Plaintiff brings this stockholder class action on behalf of himself and all other

public stockholders of Progenics Pharmaceuticals, Inc. (“Progenics” or the “Company”), against

Progenics, the Company’s Board of Directors (the “Board” or the “Individual Defendants”),

Lantheus Holdings, Inc. and Plato Merger Sub, Inc. (collectively with Lantheus Holdings, Inc.,

“Lantheus”) (“Lantheus,” collectively with Progenics and the Board, the “Defendants”) for

breaches of fiduciary duty as a result of Defendants’ efforts to sell the Company to Lantheus as a

result of an unfair process for an unfair price, and to enjoin an upcoming stockholder vote on a

proposed all stock transaction (the “Proposed Transaction”).

       2.      The terms of the Proposed Transaction were originally memorialized in an October

1, 2019, filing with the Securities and Exchange Commission (“SEC”) on Form 8-K attaching the

definitive Agreement and Plan of Merger (the “Original Merger Agreement”), and thereafter

revised on a February 20, 2020, filing with the Securities and Exchange Commission (“SEC”) on

Form 8-K attaching the definitive Agreement and Plan of Merger (the “Merger Agreement”).

Under the terms of the Merger Agreement, Progenics will become an indirect wholly-owned

subsidiary of Lantheus. Progenics public stockholders will receive (i) 0.31 of a share of Lantheus

Holdings common stock (the “Exchange Ratio”) for each share of Progenics common stock they

own, and (ii), a non-tradeable contingent value right (“CVR”), that is payable in two separate cash

payments if PyLTM (18F-DCFPyL), Progenics’ prostate-specific membrane antigen targeted

imaging agent designed to visualize prostate cancer currently in late stage clinical development

(“PyL”), exceeds net sales thresholds of $100 million in 2022 and $150 million in 2023.




                                                2
              Case 1:20-cv-02750 Document 1 Filed 04/02/20 Page 3 of 47




        3.       Thereafter, on March 19, 2020, Progenics filed a proxy statement on schedule

DEFM14A (the “Proxy Statement”) with the SEC in support of the Proposed Transaction. 1

        4.       The dubious nature of the Proposed Transaction is laid bare considering the sharp

drop in price of Lantheus’ common stock that has resulted since the announcement of the deal

Here, the Merger Agreement is composed largely of Lantheus common stock exchanged at a fixed

exchange ratio of 0.31 which means that Progenics shareholders will receive 0.31 shares of

Lantheus common stock for each of their shares, regardless of Lantheus’ stock price at the close

of the Transaction. Thus, the consideration payable to Progenics shareholders is not insulated

from fluctuations in Lantheus’ stock price, and shareholders are left in the precarious position of

not knowing whether the consideration payable to them will decline further.

        5.       The failure of the Board to negotiate a collar to establish parameters to minimize

the impact of stock price fluctuations on the value of the consideration payable to stockholders has

proved extremely prejudicial to Progenics stockholders. For example, Lantheus stock closed at

$25.07 the day before the announcement of the Original Merger Agreement, implying a price of

$6.27 for each share of Progenics at the then exchange ratio of 0.2502. On March 18, 2020,

however, Lantheus closed at $9.11, implying a price per share of only approximately $2.82 for

Progenics, a significant drop in consideration despite the increase in exchange ratio from the

Original Merger Agreement to the Merger Agreement.

        6.       Perhaps most significantly, during the entirety of the sales process leading up to the

entry into the Original Merger Agreement the Company was grappling with Velan Capital, L.P.

(“Velan”), one of the largest stockholders of the Company, who had issued several letters and



1
  On November 12, 2012, Lantheus filed a registration statement on form S-4 (the “S-4”) with the SEC in support of
the Original Merger Agreement.



                                                        3
               Case 1:20-cv-02750 Document 1 Filed 04/02/20 Page 4 of 47




Consent Solicitations which was tantamount to a proxy fight with the then-Company Board. Velan

was eventually successfully shortly after the Original Merger Agreement was entered into and

succeeded in a bid to remove the previous Chief Executive Officer (“CEO”) and Director Mark R.

Baker of Progenics and two other Directors in favor of five (5) independent directors submitted by

Velan. The new Board later re-negotiated the Proposed Transaction with Lantheus leading to the

Merger Agreement. However, it is unclear what affect this unfocused process had on the

expenditure of Company assets and ability to get the best deal for stockholders in the Proposed

Transaction.

       7.       Despite Velan succeeding in its efforts to replace the Company Board due to,

amongst other things, a failure to properly negotiate the Proposed Transaction in the best interest

of the Company’s stockholders, the new Board instituted after Velan’s successful Consent

Solicitation, subsequently failed to cure any of the issues present in the Proposed Transaction, and

quite possibly ended up creating a situation wherein Progenics’ stockholders are even worse off

than under the Original Merger Agreement.

       8.       Most notably, despite achieving a modest increase in the exchange ratio, the new

Board failed entirely to ensure that this get from Lantheus actually translated into more

consideration for Progenics’ stockholders by again, failing to ensure that a collar was part of the

Merger Agreement.       As mentioned throughout, this has resulted in stock compensation to

Progenics stockholders that is less than half the monetary value proffered under the Original

Merger Agreement, despite the increase in the exchange value obtained, due to Lantheus’

precipitous drop in value and the failure to obtain a collar.

       9.       While the new merger consideration also contains a CVR to be given to Progenics’

stockholders, this in no way offsets the glaring issues with the stock-based component of the



                                                  4
             Case 1:20-cv-02750 Document 1 Filed 04/02/20 Page 5 of 47




Merger Consideration. This is due in large part to the fact that the CVR portion of the Merger

Consideration has no guarantees of ever providing any money to Plaintiff and other members of

the Class, as the CVR’s payment in its entirety is contingent upon certain financial milestones

being met by the post-close combined company. Moreover, even if these milestones are met, by

the Merger Agreement’s very terms, the actual consideration arising to holders of the CVR are

unable to be determined at this time, creating a situation in which neither Plaintiff or the Class is

able to render an informed decision on whether to vote for the Proposed Transaction.

       10.     In addition, the Proposed Transaction is unfair and undervalued for a number of

reasons. For example, the Company has traded as high as $6.37 per share within the past fifty-two

weeks, and traded above $6.00 a share as recently as June 2019.

       11.     Consensus analyst coverage over 6 months prior to the entry into the Original

Merger Agreement had consistently placed a target price between $10.17-11.63 a share and BTIG

Research has set an August 2019 price target of $14.00 a share.

       12.     In further violation of their fiduciary duties, Defendants caused to be filed the

materially deficient Proxy Statement on March 19, 2020 with SEC in an effort to solicit

stockholders to vote their Progenics shares in favor of the Proposed Transaction. The Proxy

Statement is materially deficient, deprives Progenics stockholders of the information they need to

make an intelligent, informed and rational decision of whether to vote their shares in favor of the

Proposed Transaction, and is thus in breach of the Defendants fiduciary duties. As detailed below,

the Proxy Statement omits and/or misrepresents material information concerning, among other

things: (a) the sales process and in particular certain conflicts of interest for management; (b) the

financial projections for Progenics and Lantheus, provided to the Company’s and Lantheus’

financial advisors BofA Securities, Inc. (“BofA”) and SVB Leerink LLC (“SCB Leerink”),



                                                 5
             Case 1:20-cv-02750 Document 1 Filed 04/02/20 Page 6 of 47




respectively, for use in their financial analyses; and (c) the data and inputs underlying the financial

valuation analyses that purport to support the fairness opinions provided by BofA and SCB

Leerink.

       13.      In approving the Proposed Transaction, the Individual Defendants have breached

their fiduciary duties of loyalty, good faith, due care and disclosure by, inter alia, (i) agreeing to

sell Progenics without first taking steps to ensure that Plaintiff and Class members (defined below)

would obtain adequate, fair and maximum consideration under the circumstances; and (ii)

engineering the Proposed Transaction to benefit themselves and/or Lantheus without regard for

Progenics’ public stockholders. Accordingly, this action seeks to enjoin the Proposed Transaction

and compel the Individual Defendants to properly exercise their fiduciary duties to Progenics

stockholders.

       14.      Absent judicial intervention, the Proposed Transaction will be consummated,

resulting in irreparable injury to Plaintiff and the Class. This action seeks to enjoin the Proposed

Transaction or, in the event the Proposed Transaction is consummated, to recover damages

resulting from the breaches of fiduciary duties by Defendants.

                              PARTIES & RELEVANT PERSONS

       15.      Plaintiff is a citizen of Pennsylvania and, at all times relevant hereto, has been a

Progenics stockholder.

       16.      Defendant Progenics is an oncology company, develops, manufactures, and

commercializes pharmaceutical products and other technologies to target, diagnose, and treat

cancer in the United States and internationally. The company's product candidates include Azedra,

a radiotherapeutic product candidate for the treatment of iobenguane scan positive, unresectable,

and locally advanced or metastatic pheochromocytoma or paraganglioma for adult and pediatric



                                                  6
             Case 1:20-cv-02750 Document 1 Filed 04/02/20 Page 7 of 47




patients; PyL, a clinical-stage fluorinated prostate specific membrane antigen (PSMA)-targeted

PET/CT imaging agent for prostate cancer; and 1095, a PSMA-targeted Iodine-131 labeled small

molecule, which is in Phase II clinical trial for the treatment of metastatic castration-resistant

prostate cancer. Its product candidates also comprise PSMA TTC, a thorium-227 labeled PSMA-

targeted antibody therapeutic that is in Phase I clinical trial for treatment of metastatic prostate

cancer; and Leronlimab, a humanized monoclonal antibody, which is in Phase III development for

the treatment of HIV infection. The company also offers Relistor-subcutaneous injection for the

treatment of opioid-induced constipation (OIC) in adults with chronic non-cancer pain or

advanced-illness adult patients; Relistor tablets for the treatment of OIC in adults with chronic

non-cancer pain; PSMA AI, an imaging analysis technology that uses artificial intelligence and

machine learning to quantify and automate the reading of PSMA targeted imaging; and automated

bone scan index, a software that quantifies the hotspots on bone scans and calculates the bone scan

index value. It has license agreement with Salix Pharmaceuticals, Inc for the development and

commercialization of Relistor worldwide; and Amgen Fremont, Inc to use its XenoMouse

technology for generating human antibodies to PSMA. The Company was founded in 1986 and is

based in New York City, New York and incorporated in Delaware. Progenics is incorporated

under the laws of the State of Delaware. Its principal place of business is at One World Trade

Center, 47th Floor, New York, New York 10007. Shares of Progenics common stock are traded

on the Nasdaq under the symbol “PGNX.”

       17.     Defendant Ann MacDougal is a Director of the Company Board and serves as the

Interim Chair of the Company Board. MacDougal was appointed to her position as Director on

November 14, 2019 and as Interim Chair on November 15, 2019, as a result of Velan’s October 8,




                                                 7
             Case 1:20-cv-02750 Document 1 Filed 04/02/20 Page 8 of 47




2019 Consent Solicitation, that was later approved on November 8, 2019 by a vote of 55% of

outstanding shares of Progenics Common Stock.

       18.        Defendant David W. Mims is a Director of the Company Board and serves as the

Interim CEO of the Company. Mims was appointed to his position as Director on November 14,

2019 and as Interim CEO on November 15, 2019, as a result of Velan’s October 8, 2019 Consent

Solicitation, that was later approved on November 8, 2019 by a vote of 55% of outstanding shares

of Progenics Common Stock.

       19.        Defendant Gérard Ber is a Director of the Company Board. Ber was appointed to

his position as Director on November 14, 2019, as a result of Velan’s October 8, 2019 Consent

Solicitation, that was later approved on November 8, 2019 by a vote of 55% of outstanding shares

of Progenics Common Stock.

       20.        Defendant Bradley L. Campbell has been a Director of the Company Board at

all relevant times.

       21.        Defendant Eric J. Ende is a Director of the Company Board. Ende was appointed

to his position as Director on November 14, 2019, as a result of Velan’s October 8, 2019 Consent

Solicitation, that was later approved on November 8, 2019 by a vote of 55% of outstanding shares

of Progenics Common Stock.

       22.        Defendant Karen Jean Ferrante has been a Director of the Company Board at all

relevant times.

       23.        Defendant Heinz Mäusli is a Director of the Company Board.         Mäusli was

appointed to his position as Director on November 14, 2019, as a result of Velan’s October 8, 2019

Consent Solicitation, that was later approved on November 8, 2019 by a vote of 55% of outstanding

shares of Progenics Common Stock.



                                                8
             Case 1:20-cv-02750 Document 1 Filed 04/02/20 Page 9 of 47




       24.     Defendants identified in ¶¶ 17 - 23 are collectively referred to as the “Individual

Defendants.”

       25.     Non-party Peter J. Crowley was a Director of the Company Board, and served as

the Chair of the Company Board, prior to and during the sales process of the Proposed Transaction.

As a consequence of Velan’s “withhold the vote” campaign, Crowley did not receive the requisite

number of votes to retain his Directorship at the July 11, 2019 Progenics Annual Meeting, and

thereafter submitted his contingent resignation.      Crowley’s contingent resignation became

effective on October 17, 2019.

       26.     Non-party Mark R. Baker was a Director of the Company Board and served as

Company CEO prior to and during the sales process of the Proposed Transaction. As a result of

Velan’s October 8, 2019 Consent Solicitation, that was later approved on November 8, 2019 by a

vote of 55% of outstanding shares of Progenics Common Stock, Baker was removed from his

positions as Director and CEO effective November 14, 2019.

       27.     Non-party Michael D. Kishbauch was a Director of the Company Board during the

sales process of the Proposed Transaction. As a consequence of Velan’s “withhold the vote”

campaign, Kishbauch did not receive the requisite number of votes to retain his Directorship at the

July 11, 2019 Progenics Annual Meeting, and thereafter submitted his contingent resignation.

Kishbauch’s contingent resignation became effective on October 17, 2019.

       28.     Non-party David A. Scheinberg was a Director of the Company Board prior to and

during the sales process of the Proposed Transaction. As a result of Velan’s October 8, 2019

Consent Solicitation, that was later approved on November 8, 2019 by a vote of 55% of outstanding

shares of Progenics Common Stock, Scheinberg was removed from his position as Director

effective November 14, 2019.



                                                9
             Case 1:20-cv-02750 Document 1 Filed 04/02/20 Page 10 of 47




       29.     Non-party Nicole S. Williams was a Director of the Company Board prior to and

during the sales process of the Proposed Transaction. As a result of Velan’s October 8, 2019

Consent Solicitation, that was later approved on November 8, 2019 by a vote of 55% of outstanding

shares of Progenics Common Stock, Williams was removed from her position as Director effective

November 14, 2019.

       30.     Defendant Lantheus develops, manufactures, and commercializes diagnostic

medical imaging agents and products that assist clinicians in the diagnosis and treatment of

cardiovascular and other diseases worldwide. Its principal products include DEFINITY, a

microbubble contrast agent used in ultrasound exams of the heart; and TechneLite, a technetium

generator that provides the nuclear material used in nuclear medicine procedures. The company

also offers Xenon, a radiopharmaceutical gas used to assess pulmonary function, and to image

cerebral blood flow; Neurolite, an injectable to identify the area within the brain where blood flow

has been blocked or reduced due to stroke; Cardiolite, an injectable technetium-labeled imaging

agent used in myocardial perfusion imaging (MPI) procedures to assess blood flow to the muscle

of the heart; FDG, a fluorine-18-radiolabeled imaging agent to identify and characterize tumors in

patients undergoing oncologic diagnostic procedures; and Cobalt (Co 57), a non-pharmaceutical

radiochemical used in the manufacture of sources for the calibration and maintenance of single-

photon emission computed tomography imaging cameras. In addition, it provides injectable

radiopharmaceutical imaging agents, such as Thallium TI 201, which is used in MPI studies to

detect cardiovascular disease; Gallium Ga 67 that is used to detect various infections and cancerous

tumors; and Quadramet, a therapeutic product, which is used to treat severe bone pain associated

with metastatic bone lesions. Further, the company is developing Flurpiridaz F 18, which is in

Phase III clinical trials to assess blood flow to the heart; and LMI 1195 that is in Phase III clinical



                                                  10
              Case 1:20-cv-02750 Document 1 Filed 04/02/20 Page 11 of 47




trials for the diagnosis and treatment follow-up of neuroendocrine tumors. The company sells its

products to radiopharmacies, integrated delivery networks, hospitals, clinics, and group practices.

Lantheus Holdings, Inc was founded in 195, is headquartered in North Billerica, Massachusetts

and incorporated in Delaware.

        31.     Defendant Merger Sub is a wholly owned subsidiary of Parent created to effectuate

the Proposed Transaction.

                                  JURISDICTION AND VENUE

        32.     This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(a) and Section 20(a) of the Exchange Act. This action is not a collusive

one to confer jurisdiction on a court of the United States, which it would not otherwise have.

        33.     Personal jurisdiction exists over each defendant either because the defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        34.     Venue is proper in this District pursuant to 28 U.S.C. § 1391, because Progenics’

principal place of business is located in this District, and each of the Individual Defendants, as

Company officers or directors, has extensive contacts within this District.

                                CLASS ACTION ALLEGATIONS

        35.     Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23,

individually and on behalf of the stockholders of Progenics common stock who are being and will

be harmed by Defendants’ actions described herein (the “Class”). The Class specifically excludes



                                                  11
             Case 1:20-cv-02750 Document 1 Filed 04/02/20 Page 12 of 47




Defendants herein, and any person, firm, trust, corporation or other entity related to, or affiliated

with, any of the Defendants.

       36.     This action is properly maintainable as a class action for the following reasons.

               a. The Class is so numerous that joinder of all members is impracticable. As of

                   March 9, 2020, there were more than 86 million shares of Progenics common

                   stock issued and outstanding, likely owned by hundreds if not thousands of non-

                   affiliated Progenics public stockholders

               b. There are questions of law and fact that are common to the Class, including:

                       i. Whether Defendants have violated federal securities laws;

                       ii. whether the Individual Defendants breached their fiduciary duties to the

                           Class by entering into the Proposed Transaction, which is unfair to the

                           Company’s public stockholders and was entered into as a result of a

                           flawed, inadequate and unfair process;

                      iii. whether the Proposed Transaction is unfair to the Class, in that the price

                           is inadequate and unfair and does not reflect the fair value that could be

                           obtained under the circumstances;

                      iv. whether the Class is entitled to injunctive relief and/or damages as a

                           result of the wrongful conduct committed by the Defendants; and

                       v. whether the Lantheus affiliated Defendants aided and abetted the

                           Individual Defendants’ breaches of fiduciary duties;

               c. Plaintiff is committed to prosecuting this action and has retained competent

                   counsel experienced in litigation of this nature. Plaintiff’s claims are typical of

                   the claims of the other Class members and Plaintiff has the same interests as the



                                                 12
             Case 1:20-cv-02750 Document 1 Filed 04/02/20 Page 13 of 47




                   other Class members. Plaintiff is an adequate representative of the Class and

                   will fairly and adequately protect the interests of the Class.

               d. The prosecution of separate actions by individual Class members would create

                   the risk of inconsistent or varying adjudications with respect to individual Class

                   members, which would establish incompatible standards of conduct for

                   Defendants, or adjudications with respect to individual Class members that

                   would, as a practical matter, be dispositive of the interests of the other members

                   not parties to the adjudications or substantially impair or impede their ability to

                   protect their interests.

       37.     To the extent Defendants take further steps to effectuate the Proposed Transaction,

preliminary and/or final injunctive relief on behalf of the Class as a whole will be entirely

appropriate because Defendants have acted, or refused to act, on grounds generally applicable and

causing injury to the Class.

                 THE INDIVIDUAL DEFENDANTS’ FIDUCAIRY DUTIES

       38.     In any situation where the directors of a publicly traded corporation undertake a

transaction that will result in either a change in corporate control or a break-up of the corporation’s

assets, the directors have an affirmative fiduciary obligation to act in the best interests of the

company’s shareholders, including the duty to obtain maximum value under the circumstances.

To diligently comply with these duties, the directors may not take any action that:

               a. adversely affects the value provided to the corporation’s shareholder’s;

               b. will discourage or inhibit alternative offers to purchase control of the

                   corporation or its assets;

               c. contractually prohibits them from complying with their fiduciary duties; and/or



                                                  13
             Case 1:20-cv-02750 Document 1 Filed 04/02/20 Page 14 of 47




               d. will provide the directors, executives or other insiders with preferential

                   treatment at the expense of, separate from, the public shareholders, and place

                   their own pecuniary interests above those interests of the company and its

                   shareholders.

       39.     In accordance with their duties of loyalty and good faith, the Individual Defendants,

as directors and/or officers of Progenics, are obligated to refrain from:

               a. participating in any transaction where the directors’ or officers’ loyalties are

                   divided;

               b. participating in any transaction where the directors or officers are entitled to

                   receive personal financial benefit not equally shared by the public shareholders

                   of the corporation; and/or

               c. unjustly enriching themselves at the expense or to the detriment of the public

                   shareholders.

       40.     Plaintiff alleges herein that the Individual Defendants, separately and together, in

connection with the Proposed Transaction, violated, and are violating, the fiduciary duties they

owe to Plaintiff and the other public shareholders of Progenics, including their duties of loyalty,

good faith, candor, and due care. As a result of the Individual Defendants’ divided loyalties,

Plaintiff and Class members will not receive adequate, fair or maximum value for their Progenics

common stock in the Proposed Transaction.

       41.     As a result of these breaches of fiduciary duty, the Company’s public shareholders

will not receive adequate or fair value for their common stock in the Proposed Transaction.




                                                 14
             Case 1:20-cv-02750 Document 1 Filed 04/02/20 Page 15 of 47




                                SUBSTANTIVE ALLEGATIONS

Company Background

       42.     Progenics is an oncology company, develops, manufactures, and commercializes

pharmaceutical products and other technologies to target, diagnose, and treat cancer in the United

States and internationally. The company's product candidates include Azedra, a radiotherapeutic

product candidate for the treatment of iobenguane scan positive, unresectable, and locally

advanced or metastatic pheochromocytoma or paraganglioma for adult and pediatric patients; PyL,

a clinical-stage fluorinated prostate specific membrane antigen (PSMA)-targeted PET/CT imaging

agent for prostate cancer; and 1095, a PSMA-targeted Iodine-131 labeled small molecule, which

is in Phase II clinical trial for the treatment of metastatic castration-resistant prostate cancer. Its

product candidates also comprise PSMA TTC, a thorium-227 labeled PSMA-targeted antibody

therapeutic that is in Phase I clinical trial for treatment of metastatic prostate cancer; and

Leronlimab, a humanized monoclonal antibody, which is in Phase III development for the

treatment of HIV infection. The company also offers Relistor-subcutaneous injection for the

treatment of opioid-induced constipation (OIC) in adults with chronic non-cancer pain or

advanced-illness adult patients; Relistor tablets for the treatment of OIC in adults with chronic

non-cancer pain; PSMA AI, an imaging analysis technology that uses artificial intelligence and

machine learning to quantify and automate the reading of PSMA targeted imaging; and automated

bone scan index, a software that quantifies the hotspots on bone scans and calculates the bone scan

index value. It has license agreement with Salix Pharmaceuticals, Inc for the development and

commercialization of Relistor worldwide; and Amgen Fremont, Inc to use its XenoMouse




                                                  15
             Case 1:20-cv-02750 Document 1 Filed 04/02/20 Page 16 of 47




technology for generating human antibodies to PSMA. The Company was founded in 1986 and is

based in New York City, New York and incorporated in Delaware.

       43.     On May 9, 2019, the Company released its First Quarter 2019 results. Former CEO

and Director Baker stated, “[w]e are excited to report that the U.S. commercial launch of AZEDRA

for the treatment of advanced or metastatic pheochromocytoma and paraganglioma is proceeding

well and as expected. We will record our initial AZEDRA revenues in the second quarter,”

       44.      Additionally, with respect to the Company’s pipeline cancer drugs, former CEO

and Director Baker stated, “[w]e continue to partner with leading organizations worldwide,

including Curium, in order to maximize the reach of our prostate cancer imaging agents and

address unmet needs in the detection and therapeutic management of prostate cancer. We look

forward to building on our positive momentum as we diligently execute our strategy to improve

the lives of patients we serve and deliver value for our shareholders.”

       45.     On August 9, 2019, the Company released its Second Quarter 2019 results. Former

CEO and Director Baker commented, “[w]e are excited to report significant progress across our

entire portfolio, with commercial, clinical, and business development achievements forming a

strong foundation for near-term growth.” “AZEDRA commercial dosing is underway and we are

now focused on converting our growing number of treatment requests into treated patients. We are

on our way to unlocking the significant value of this drug for both patients and our shareholders.”

       46.     Additionally, and as set forth in the successful Velan Consent Solicitation, a large

percentage of shareholders believed that former CEO and Director Baker and the then-Board had

squandered many value enhancing opportunities at the expense of shareholders.

       47.     Unfortunately, as stated elsewhere herein, the Board constituted after Velan’s

successful Consent Solicitation did nothing to alleviate the damage done by the former Board, and



                                                16
             Case 1:20-cv-02750 Document 1 Filed 04/02/20 Page 17 of 47




in fact, possibly reduced the compensation payable to Plaintiff and other public stockholders of

Progenics.

       48.     Despite this upward trajectory and continually increasing financial results, the

Individual Defendants have caused Progenics to enter into the Proposed Transaction for

insufficient consideration.

The Flawed Sales Process

       49.     As detailed in the Proxy Statement, the process deployed by the Individual

Defendants was flawed and inadequate, and was overshadowed and encompassed by the proxy

challenge conducted and executed by Velan, in response to the Board’s single-minded attempts to

effectuate a sale of the Company to Lantheus.

       50.     In fact, as early as February of 2019, Velan had made it clear privately and in

various public statements that it believed the Company Board was leading the Company in the

wrong direction, squandering opportunities for the Company, and failing to execute the sales

campaigns of its flagship products correctly.

       51.     Velan’s eventual success in its near complete replacement of the Company Board

in November of 2019 indicates that a majority of Company stockholders agreed with this position.

       52.     However, rather than take seriously the myriad of concerns regarding the Company

and its search for strategic alternatives, the Board and the Company marched forward towards its

end-goal of a sale of the Company to Lantheus.

       53.     In addition to wasting resources attempting to effectuate a strategic transaction

whilst an ongoing proxy fight was waged by a sizable stockholder, the Company failed to properly

engage in a sales process making it clear that its priorities were not in maximizing stockholder

benefit, but rather in getting the sale to Lantheus done by any means necessary.



                                                 17
              Case 1:20-cv-02750 Document 1 Filed 04/02/20 Page 18 of 47




       54.      For example, the Proxy Statement indicates that no independent committee of the

Progenics board was created to run the sales process. In fact it is apparent that the sales process

up until the entry into the Original Merger Agreement was run by the full Board, notably consisting

of a majority of individuals who would later lose their Directorships as a result of the successful

Consent Solicitation bid by Velan.

       55.      The Proxy Statement also indicates that after the successful Consent Solicitation by

Velan and the subsequent changeover of much of the Board, BofA was brought on to be the

Company’s financial advisor regarding the sales process moving forward, replacing Jefferies,

L.L.C. which was the Company’s original financial advisor for the sales process. However, the

Proxy Statement does not give specific reasoning as to why this decision was made. Given that

the Proxy Statement indicates that the Company will have paid BofA $3 million to serve as the

Financial Advisor to the Company and that the S-4 filed by Lantheus regarding the Original

Merger Agreement indicated that Jefferies was paid at least $2.25 million, and is possibly owed

an additional $6.5 million, Plaintiff and the public stockholders of the Company are entitled to

know the reasoning behind the seeming waste of several million dollars.

       56.      In addition, it appears that only the most cursory of market checks was conducted

by Jefferies and the Company in the lead up to the Original Merger Agreement, and included a

reaching out to only five possible interested third parties, none of whom were financial entities.

This is exacerbated by the fact that after taking over as financial advisor, BofA did not execute a

market check of its own, instead, simply relying upon Jefferies’ insufficiently small one done

previously.




                                                 18
             Case 1:20-cv-02750 Document 1 Filed 04/02/20 Page 19 of 47




       57.     It appears that thereafter, BofA conducted no market check of its own, simply

relying on Jefferies’ past actions. No reason was given in the Proxy Statement as to why no

subsequent market check was conducted.

       58.     Finally, the Proxy Statement is unacceptably silent as to why in attempting to re-

negotiate the Proposed Transaction after the changeover of the Board post Velan’s successful

Consent Solicitation, that the Board agreed to a large portion of the merger consideration

consisting of an unguaranteed CVR, rather than a higher exchange ratio, cash, or any other form

of consideration that was fully, or even partially, guaranteed.

       59.     The Proxy Statement is also unclear as to the nature of all specific standstill

restrictions arising out of the terms of any of the non-disclosure agreements entered into between

Progenics on the one hand and either any interested third party, including Lantheus, or Velan, on

the other, and if the terms of any included “don’t-ask, don’t-waive” provisions or standstill

provisions in any such agreements, and if so, the specific conditions, if any, under which such

provisions would fall away.

       60.     Moreover, the Proxy Statement is also unclear as to any differences that may exist

between the various non-disclosure agreements entered into between Progenics and any interested

third party, including Lantheus.

       61.     It is not surprising, given this background to the overall sales process, that it was

conducted in a completely inappropriate and misleading manner.




                                                 19
             Case 1:20-cv-02750 Document 1 Filed 04/02/20 Page 20 of 47




The Proposed Transaction

       62.     On February 20, 20120 Progenics and Lantheus issued a press release announcing

the Proposed Transaction. The press release stated, in relevant part:

       NORTH BILLERICA, Mass. and NEW YORK – February 20, 2020 – Lantheus
       Holdings, Inc. (NASDAQ: LNTH) (“Lantheus”), parent company of Lantheus Medical
       Imaging, Inc. (“LMI”), a leader in the development, manufacture and commercialization
       of innovative diagnostic imaging agents and products, and Progenics Pharmaceuticals, Inc.
       (NASDAQ: PGNX) (“Progenics”), an oncology company developing innovative
       medicines and artificial intelligence to find, fight and follow cancer, today announced that
       they have entered into an Amended and Restated Agreement and Plan of Merger (the
       “Amended Agreement”) which amends the previously announced definitive Agreement
       and Plan of Merger dated as of October 1, 2019 (the “Original Agreement”). The Amended
       Agreement has been unanimously approved by the Boards of Directors of both companies.

       Under the terms of the Amended Agreement, Lantheus will acquire all of the issued and
       outstanding shares of Progenics common stock at a fixed exchange ratio whereby
       Progenics stockholders will receive, for each share of Progenics stock held at the time of
       the closing of the merger, 0.31 of a share of Lantheus common stock, increased from
       0.2502 under the Original Agreement, together with a non-tradeable contingent value right
       (“CVR”). The CVR is payable in two separate cash payments if PyLTM (18F-DCFPyL),
       Progenics’ prostate-specific membrane antigen targeted imaging agent designed to
       visualize prostate cancer currently in late stage clinical development (“PyL”), exceeds net
       sales thresholds of $100 million in 2022 and $150 million in 2023. As a result of the
       increase in the exchange ratio, following the completion of the merger, former Progenics
       stockholders’ aggregate ownership stake will increase to approximately 40% of the
       combined company from approximately 35% under the terms set forth in the Original
       Agreement.

       Mary Anne Heino, President and Chief Executive Officer of Lantheus, said, "After
       continued integration planning with Progenics and close collaboration with Progenics’
       reconstituted Board of Directors, we are even more excited about the potential value we
       can unlock by combining our two businesses. We remain confident that together, we will
       create a platform that leverages Lantheus’ long-standing expertise in complex
       manufacturing, supply chain and commercial excellence, with Progenics’ three leading
       FDA approved products, clinical pipeline and development capabilities. Our team
       enthusiastically shares the view of Progenics stockholders in the long-term growth
       potential of the Progenics product portfolio and, with our complementary strengths, our
       combined company will be better able to serve patients and healthcare professionals across
       the continuum of critical diagnosis and care. We are also pleased with the progress the two
       companies have made toward closing throughout our discussions.”




                                                20
             Case 1:20-cv-02750 Document 1 Filed 04/02/20 Page 21 of 47




       Gérard Ber, Ph.D. and Mr. Heinz Mäusli, two members of Progenics’ reconstituted Board,
       will join the Lantheus Board upon closing. Lantheus will reduce its current ten member
       Board to nine members at its 2020 stockholders meeting, or sooner if this transaction closes
       before then. Lantheus will further reduce its Board to eight members at its 2021
       stockholders meeting. As previously announced, the combined company will be led by
       Lantheus Chief Executive Officer Mary Anne Heino, who will be supported by Chief
       Financial Officer Robert J. Marshall Jr., CFA, and Chief Operations Officer John Bolla.

       Brian Markison, Chairman of the Board of Lantheus, said, “We are excited about the
       additions of Dr. Ber and Mr. Mäusli to our board. Both Dr. Ber and Mr. Mäusli add
       experience in radiopharmaceuticals with deep manufacturing, operating, finance and
       compliance experience.”

       Ann MacDougall, Interim Chair of Progenics’ Board, said, “We have been pleased to work
       with Lantheus on the amended merger agreement. The Progenics’ Board has unanimously
       determined that the combination with Lantheus under the updated terms is in the best
       interest of our stockholders. The merger creates a stronger combined platform that offers
       an innovative and diversified diagnostic and therapeutics portfolio while ensuring
       stockholders the opportunity to participate in the future potential upside through enhanced
       ownership and the CVRs. The reconstituted Progenics Board, assisted by independent
       financial and legal advisors, has evaluated the business prospects and operations of
       Progenics as a stand-alone business as well as the value of the Progenics interest in the
       combined company under the revised terms in the merger transaction, and have concluded
       that the combination is the better path forward. We are also pleased to have our directors,
       Dr. Gérard Ber and Mr. Heinz Mäusli, join the Board of the combined company to enhance
       its prospects for future success."

       David Mims, Interim CEO of Progenics, added, “We believe the combination will add
       significant value to both companies’ stockholders, especially in light of the recent positive
       results we achieved with our PyL Phase 3 CONDOR trial and our product pipeline and
       research and development capabilities.”

The Inadequate Merger Consideration

       63.     Significantly, the Company’s financial prospects and opportunities for future

growth, and market presence for Lantheus establish the inadequacy of the merger consideration.

       64.     First, the compensation afforded under the Proposed Transaction to Company

stockholders significantly undervalues the Company. The proposed valuation does not adequately

reflect the intrinsic value of the Company. Moreover, the valuation does not adequately take into




                                                21
             Case 1:20-cv-02750 Document 1 Filed 04/02/20 Page 22 of 47




consideration how the Company is performing, considering key financial improvements of the

Company in recent years.

       65.     For example, the Company has traded as high as $6.31 per share within the past

fifty-two weeks, and traded above $6.00 a share as recently as June 2019.

       66.     Additionally, consensus analyst coverage over the past 6 months has consistently

placed a target price between $10.17-11.63 a share and BTIG Research has set an August 2019

price target of $14.00 a share.

       67.     The inadequacy of the consideration offered under the Original Merger Agreement

was a major factor behind Velan’s successful Consent Solicitation that replaced most of the

original Company Board. However, despite the new Company Board being formed and the

Merger Agreement’s terms being modified to provide for a larger stock exchange ratio as part of

the Merger Consideration, the total value being offered to Plaintiff and other public stockholders

of the Company remains unacceptably low.

       68.     This is evidenced most glaringly by the failure of either the original Board or the

New Board to negotiate a collar to establish parameters to minimize the impact of stock price

fluctuations on the value of the consideration payable to stockholders has proved extremely

prejudicial to Progenics stockholders. For example, Lantheus stock closed at $25.07 the day before

the announcement of the Original Merger Agreement, implying a price of $6.27 for each share of

Progenics at the then exchange ratio of 0.2502. On March 18, 2020, however, Lantheus closed at

$9.11, implying a price per share of only approximately $2.82 for Progenics, a significant drop in

consideration despite the increase in exchange ratio from the Original Merger Agreement to the

Merger Agreement.




                                               22
             Case 1:20-cv-02750 Document 1 Filed 04/02/20 Page 23 of 47




       69.     Moreover, the CVR portion of the Merger Consideration has no guarantees of off-

setting this drop in price and providing adequate compensation for Plaintiff and other members of

the Class, as the CVR’s payment in its entirety is contingent upon certain financial milestones

being met by the post-close combined company, and the actual consideration arising if said

milestones are unable to be determined by Plaintiff or the Class at this time with adequate

specificity to render an informed decision on whether to vote for the Proposed Transaction.

       70.     In essence it is entirely possible that the total amount of compensation given to

Plaintiff and other public stockholders of the Company will, in fact, decrease under the terms of

the Merger Agreement as compared to those of the Original Merger Agreement, completely

undercutting one of the core reasons for Velan’s actions in submitting a Consent Solicitation to

Progenics stockholders.

       71.     Clearly, while the Proposed Transaction will be beneficial to Lantheus, it comes at

great expense to Plaintiff and other public stockholders of the Company.

       72.     It is clear from these statements and the facts set forth herein that this deal is

designed to maximize benefits for Lantheus at the expense of Progenics public stockholders, which

clearly indicates that Progenics stockholders were not an overriding concern in the formation of

the Proposed Transaction.

Preclusive Deal Mechanisms

       73.     The Merger Agreement contains certain provisions that unduly benefit Progenics

by making an alternative transaction either prohibitively expensive or otherwise impossible.

Notably, in the event of termination, the merger agreement requires Progenics to pay up to

$18,340,000 to Lantheus if the Merger Agreement is terminated under certain circumstances.

Moreover, under one circumstance, Progenics must pay this termination fee even if it consummates



                                               23
             Case 1:20-cv-02750 Document 1 Filed 04/02/20 Page 24 of 47




any competing Superior Proposal (as defined in the Merger Agreement) within 12 months

following the termination of the Merger Agreement. The termination fee will make the Company

that much more expensive to acquire for potential purchasers. The termination fee in combination

with other preclusive deal protection devices will all but ensure that no competing offer will be

forthcoming.

       74.     The Merger Agreement also contains a “No Solicitation” provision that restricts

Progenics from considering alternative acquisition proposals by, inter alia, constraining

Progenics’ ability to solicit or communicate with potential acquirers or consider their proposals.

Specifically, the provision prohibits the Company from directly or indirectly soliciting, initiating,

proposing or inducing any alternative proposal, but permits the Board to consider an unsolicited

bona fide “Takeover Proposal” if it constitutes or is reasonably calculated to lead to a “Superior

Proposal” as defined in the Merger Agreement.

       75.     Moreover, the Merger Agreement further reduces the possibility of a topping offer

from an unsolicited purchaser. Here, the Individual Defendants agreed to provide to Parent and/or

its affiliates information in order to match any other offer, thus providing Parent access to the

unsolicited bidder’s financial information and giving Parent the ability to top the superior offer.

Thus, a rival bidder is not likely to emerge with the cards stacked so much in favor of Parent.

       76.     Finally, the Merger Agreement does not include protections to ensure that the

consideration payable to shareholders will remain within a range of reasonableness.             In a

conventional stock-for-stock transaction, the parties customarily negotiate and implement a

“floor” on the value of the consideration payable to stockholders, which establishes the lowest

possible price payable. In other cases, the parties limit the stock component of the consideration

(and thus the volatility in the value of the consideration), by agreeing that the stockholders will



                                                 24
             Case 1:20-cv-02750 Document 1 Filed 04/02/20 Page 25 of 47




receive cash and stock in exchange for their shares. Such transactions also often include a “collar,”

which establishes parameters that attempt to minimize the impact of stock price fluctuations on

the value of the consideration payable to shareholders. The Merger Agreement contains none of

these protections. Rather, the Merger Agreement contains a fixed exchange ratio of 0.31 which

means that Progenics shareholders will receive 0.31 shares of Lantheus common stock for each of

their shares, regardless of Lantheus’ stock price at the close of the Transaction. Thus, the

consideration payable to Progenics shareholders is not insulated from fluctuations in Lantheus’

stock price, and shareholders are left in the precarious position of not knowing whether the

consideration payable to them will decline further.

       77.     For example, Lantheus stock closed at $25.07 the day before the announcement of

the Original Merger Agreement, implying a price of $6.27 for each share of Progenics at the then

exchange ratio of 0.2502. On March 18, 2020, however, Lantheus closed at $9.11, implying a

price per share of only approximately $2.82 for Progenics, a significant drop in consideration

despite the increase in exchange ratio from the Original Merger Agreement to the Merger

Agreement.

       78.     These provisions, individually and collectively, materially and improperly impede

the Board’s ability to fulfill its fiduciary duties with respect to fully and fairly investigating and

pursuing other reasonable and more valuable proposals and alternatives in the best interests of the

Company and its public stockholders.

       79.     Accordingly, the Company’s true value is compromised by the consideration

offered in the Proposed Transaction.




                                                 25
               Case 1:20-cv-02750 Document 1 Filed 04/02/20 Page 26 of 47




Potential Conflicts of Interest

         80.       The substantial interests of the Individual Defendants and other Company insiders

themselves cannot be ignored. Notably, Company insiders, including the Individual Defendants,

currently own large, illiquid portions of Company stock that will be exchanged for significant

amounts of money upon the consummation of the Proposed Transaction as follows:

                                                               Number of Shares of
                                                             Common Stock Beneficially
Name of Beneficial Owner                                            Owned(1)           Percentage Ownership
Directors and Named Executive Officers
     Brian Markison                                                          86,462                      *
     James Clemmer                                                           60,980                      *
     Samuel Leno                                                             71,943                      *
     Julie McHugh                                                            17,510                      *
     Dr. Frederick Robertson                                                 43,062                      *
     Dr. Derace Schaffer                                                     16,994                      *
     Dr. James Thrall                                                         9,764                      *
     Gary Pruden                                                             10,072                      *
     Kenneth Pucel                                                           13,264                      *
     Mary Anne Heino(2)                                                     383,482                    1.0%
     John Bolla(3)                                                            5,978                      *
     Robert J. Marshall Jr.(4)                                                3,324                      *
     Michael P. Duffy(5)                                                    101,388                      *
     All Directors and Named Executive Officers as a Group
        (13 persons)(6)                                                     824,223                      *
5% Stockholders
     Blackrock, Inc.(7)                                                    6,058,429                  15.3%
     T. Rowe Price Associates, Inc.(8)                                     3,183,805                   8.1%
     The Vanguard Group, Inc.(9)                                           2,863,926                   7.2%

         81.       Notably, as shown above, the Proxy Statement fails to include the monetary value

of the stock ownership of the Company insiders.

         82.       In addition, pursuant to the Merger Agreement, as a consequence of the Merger,

each outstanding and unvested Company option and/or restricted stock will automatically vest

and/or be converted into the right to receive cash or stock in certain amounts. As a result, the




                                                     26
               Case 1:20-cv-02750 Document 1 Filed 04/02/20 Page 27 of 47




Individual Defendants will receive immediate lump sum cash payments in exchange for their

(collective) thousands of currently illiquid Progenics options and restricted stock, as shown below:

                                                    Weighted                                 Weighted
                                                     Average                                  Average
                                                     Exercise                                 Exercise
                                    Number of        Price of            Number of            Price of
                                   In-the-Money   In-the-Money        Out-of-the-Money    Out-of-the-Money
                                      Options        Options              Options             Options
    Name(1)                             (#)            ($)                   (#)                 ($)
    Non-Employee Directors
    Ann MacDougall                       76,065              5.01                  —                    —
    Karen J. Ferrante                    80,000              4.59               90,000                 7.13
    Gérard Ber                           56,393              5.01                  —                    —
    Heinz Mäusli                         56,393              5.01                  —                    —
    Bradley L. Campbell                  28,000              4.89               70,000                 7.25
    Eric J. Ende                         56,393              5.01                  —                    —
    Peter J. Crowley                    165,000              4.71              258,749                 7.49
    Michael D. Kishbauch                 40,000              4.68              126,591                 6.89
    David A. Scheinberg                  60,000              4.71              120,000                 7.07
    Nicole S. Williams                   60,000              4.71              120,000                 7.07
    Executive Officers
    David W. Mims                        56,393              5.01                  —                    —
    Mark R. Baker                           —                 —                    —                    —
    Patrick Fabbio                      255,464              4.60              302,375                 7.96
    Benedict Osorio                     172,964              4.64              100,000                 6.62
    Asha Das                            207,214              4.64                  —                    —
    Bryce Tenbarge                      172,964              4.64              216,900                 8.10
    Vivien Wong                         408,264              4.65              397,375                 7.83

         83.       Notably, the Proxy Statement only gives the “Weighted Average” price for each

Company Insider’s options, making it impossible to determine just how much consideration each

insider will glean from the consummation of the Proposed Transaction.

         84.       Furthermore, several Company insiders, are entitled to “golden parachute” awards

should their employment with the Company be terminated due to a change-in-control, as would

result from the consummation of the Proposed Transaction. Said benefits are as follows:

                                                               Perquisites/        Tax
                                         Cash     Equity        Benefits      Reimbursement   Other      Total
Named Executive Officer                  ($)(1)    ($) (2)         ($)             ($)         ($)        ($)
David W. Mims                                0       800                 0               0        0         800
Mark R. Baker                                0         0                 0               0        0           0
Patrick Fabbio                         180,000    52,231                 0               0        0     232,231
Benedict Osorio                        180,000    52,231                 0               0        0     232,231
Asha Das                               180,000    68,376                 0               0        0     248,376
Vivien Wong                            180,000    52,231                 0               0        0     232,231




                                                   27
             Case 1:20-cv-02750 Document 1 Filed 04/02/20 Page 28 of 47




       85.     Moreover, as a result of the Proposed Transact, Defendants Ber and Mäusli will be

given directorships with the surviving company, allowing them to reap additional employment

related benefits that public Progenics stockholders will not be entitled to.


       86.     Finally as a result of an agreement between Company Insider Executive Patrick

Fabbio for Fabbio to “consult” during the transition phase immediately after the consummation of

the Proposed Transaction, and entitle him to further monetary benefits not shared amongst public

stockholders of Progenics.

       87.     Based on the above, the Proposed Transaction is the product of an unfair and

inadequate sales process conducted by the Board and Company insiders with an eye to personal

compensation and in breach of its fiduciary duties and which fails to maximizer stockholder value.

The Materially Misleading and/or Incomplete Proxy Statement

       88.     On March 19, 2020, the Defendants caused to be filed with the SEC a materially

misleading and incomplete Proxy Statement that, in violation their fiduciary duties, failed to

provide the Company’s stockholders with material information and/or provides them with

materially misleading information critical to the total mix of information available to the

Company’s stockholders concerning the financial and procedural fairness of the Proposed

Transaction.

       Omissions and/or Material Misrepresentations Concerning the Sales Process leading up

       to the Proposed Transaction

       89.     The Proxy Statement fails to provide material information concerning the process

conducted by the Company and the events leading up to the Proposed Transaction. In particular,

the Proxy Statement fails to disclose:




                                                 28
Case 1:20-cv-02750 Document 1 Filed 04/02/20 Page 29 of 47




  a. The nature of any specific standstill restrictions arising out of the terms of any

     of the non-disclosure agreements entered into between Progenics on the one

     hand and either any interested third party, including Lantheus, or Velan, on the

     other, and if the terms of any included “don’t-ask, don’t-waive” provisions or

     standstill provisions in any such agreements, and if so, the specific conditions,

     if any, under which such provisions would fall away;

  b. The nature of any differences that exist between the various non-disclosure

     agreements entered into between Progenics and any interested third parties,

     including Lantheus, or any other party, including Velan;

  c. The reasoning as to why no committee of disinterested directors was created to

     run the sales process;

  d. The specific reasoning as to why the both the original Board and the new Board

     agreed to forego any collar based upon the stock price of Lantheus at a point in

     time before the Merger Agreement had been entered into;

  e. The specific reasoning as to why the Board and Company agreed to a portion

     of the merger consideration taking the form of a unguaranteed CVR rather than

     an increase in the exchange ratio, cash, or some other form of guaranteed

     consideration;

  f. The specific reasoning as to why former Company financial advisor Jefferies

     was replaced with BofA, after Jefferies had already provided a fairness opinion

     regarding the Original Merger Agreement;

  g. Whether Jefferies is owed any additional money by the Company for its

     services rendered during the sales process, and if so the amount; and



                                   29
             Case 1:20-cv-02750 Document 1 Filed 04/02/20 Page 30 of 47




               h. Communications      regarding     post-transaction   employment    during   the

                  negotiation of the underlying transaction must be disclosed to stockholders.

                  This information is necessary for stockholders to understand potential conflicts

                  of interest of management and the Board, as that information provides

                  illumination concerning motivations that would prevent fiduciaries from acting

                  solely in the best interests of the Company’s stockholders.

       Omissions and/or Material Misrepresentations Concerning Progenics’ Financial

       Projections

       90.     The Proxy Statement fails to provide material information concerning financial

projections provided by Progenics’ management and relied upon by BofA and SCB Leerink in

their analyses. The Proxy Statement discloses management-prepared financial projections for the

Company which are materially misleading. The Proxy Statement indicates that in connection with

the rendering of BofA fairness opinions, BofA reviewed “certain internal financial and operating

information with respect to the business, operations and prospects of Progenics furnished to or

discussed with BofA Securities by the management of Progenics, including certain probability-

weighted financial forecasts relating to Progenics prepared by the management of Progenics.”

Courts have uniformly stated that “projections … are probably among the most highly-prized

disclosures by investors. Investors can come up with their own estimates of discount rates or []

market multiples. What they cannot hope to do is replicate management’s inside view of the

company’s prospects.” In re Netsmart Techs., Inc. S’holders Litig., 924 A.2d 171, 201-203 (Del.

Ch. 2007).

       91.     With respect to Progenics Financial Projections, the Proxy Statement fails to

disclose:



                                               30
             Case 1:20-cv-02750 Document 1 Filed 04/02/20 Page 31 of 47




               a. All line items used to calculate:

                       i. Total Adjusted Net revenue

                      ii. Gross Profits, including the metrics of –

                              1. Cost of goods sold

                     iii. EBIT, including the metrics of -

                              1. Operating expenses

                     iv. Unlevered Free Cash Flow, including the metrics of -

                              1. taxes payable (including impact from NOLs),

                              2. potential future milestone payments to former stockholders of

                                  MIPI,

                              3. the change in net working capital,

                              4. capital expenditures,

                              5. depreciation and amortization

               b. A reconciliation of all non-GAAP to GAAP metrics, including:

                       i. EBIT; and

                      ii. Unlevered Free Cash Flow

       92.     The Proxy Statement also fails to account for and properly disclose the reason as to

why differences exist between the Progenics Financial Projections included in the Proxy

Statement and the purported same information included in the previously filed S-4.

       93.     With respect to Progenics Stand-Alone Financial Projections Developed by

Lantheus Holdings Management, the Proxy Statement fails to disclose:

               a. All line items used to calculate:

                       i. Unlevered Free Cash Flow, including the metrics of -



                                                31
             Case 1:20-cv-02750 Document 1 Filed 04/02/20 Page 32 of 47




                              1. earnings

                              2. income taxes,

                              3. interest and amortization,

                              4. income tax expenses,

                              5. depreciation,

                              6. changes in working capital,

                              7. capital expenditures

               b. A reconciliation of all non-GAAP to GAAP metrics, including:

                       i. Unlevered Free Cash Flow

       94.     The Proxy Statement also fails to account for and properly disclose the reason as to

why differences exist between the Progenics Stand-Alone Financial Projections Developed by

Lantheus Holdings Management included in the Proxy Statement and the purported same

information included in the previously filed S-4

       95.     This information is necessary to provide Company stockholders a complete and

accurate picture of the sales process and its fairness. Without this information, stockholders were

not fully informed as to Defendants’ actions, including those that may have been taken in bad faith,

and cannot fairly assess the process.

       96.     Without accurate projection data presented in the Proxy Statement, Plaintiff and

other stockholders of Progenics are unable to properly evaluate the Company’s true worth, the

accuracy of BofA’s or SCB Leerink’s financial analyses, or make an informed decision whether

to vote their Company stock in favor of the Proposed Transaction. As such, the Board has breached

their fiduciary duties by failing to include such information in the Proxy Statement.




                                                 32
             Case 1:20-cv-02750 Document 1 Filed 04/02/20 Page 33 of 47




       Omissions and/or Material Misrepresentations Concerning Lantheus’ Financial

       Projections

       97.     The Proxy Statement fails to provide material information concerning financial

projections provided by Lantheus management and relied upon by BofA and SCB Leerink in their

analyses. The Proxy Statement discloses management-prepared financial projections for Lantheus

which are materially misleading. The Proxy Statement indicates that in connection with the

rendering of BofA’s fairness opinion, BofA reviewed “certain internal financial and operating

information with respect to the business, operations and prospects of Lantheus Holdings furnished

to or discussed with BofA Securities by the management of Progenics, including certain financial

forecasts relating to Lantheus Holdings prepared by the management of Progenics.” Moreover,

the Proxy Statement indicates that in connection with the rendering of SCB Leerink’s fairness

opinion, SCB Leerink reviewed, “certain financial forecasts and other information and data

relating to each of Lantheus Holdings and Progenics prepared by management of Lantheus

Holdings and furnished to us by Lantheus Holdings for purposes of SVB Leerink’s analysis.”

Courts have uniformly stated that “projections … are probably among the most highly-prized

disclosures by investors. Investors can come up with their own estimates of discount rates or []

market multiples. What they cannot hope to do is replicate management’s inside view of the

company’s prospects.” In re Netsmart Techs., Inc. S’holders Litig., 924 A.2d 171, 201-203 (Del.

Ch. 2007).

       98.     With respect to the Lantheus Holdings Financial Projections Prepared by

Progenics Management financial projections, the Proxy Statement fails to disclose:

               a. All line items used to calculate:

                       i. Gross Profit, including the metric of –



                                                33
              Case 1:20-cv-02750 Document 1 Filed 04/02/20 Page 34 of 47




                               1. Cost of goods sold

                       ii. EBIT, including the metrics of -

                               1. Total operating expenses

                      iii. Unlevered Free Cash Flow, including the metrics of -

                               1. taxes payable (including impact from NOLs),

                               2. the change in net working capital,

                               3. capital expenditures,

                               4. depreciation and amortization

                b. A reconciliation of all non-GAAP to GAAP metrics, including:

                        i. EBIT; and

                       ii. Unlevered Free Cash Flow

       99.      The Proxy Statement also fails to account for and properly disclose the reason as to

why differences exist between the Lantheus Holdings Financial Projections Prepared by

Progenics Management included in the Proxy Statement and the purported same information

included in the previously filed S-4.

       100.     With respect to the Lantheus Holdings Financial Projections financial projections,

the Proxy Statement fails to disclose:

                a. All line items used to calculate:

                        i. Adjusted EBITDA, including the metric of –

                               1. net income (loss),

                               2. interest expense (net),

                               3. income taxes,

                               4. stock compensation,



                                                  34
              Case 1:20-cv-02750 Document 1 Filed 04/02/20 Page 35 of 47




                              5. financing charges and

                              6. certain items and other adjustments required or permitted in

                                  calculating Adjusted EBITDA under the agreements governing

                                  Lantheus Holdings’ long-term debt facilities including asset

                                  write offs, severance and recruitment, new manufacturing costs

                                  and other one-time non-recurring charges

                       ii. Unlevered Free Cash Flow, including the metrics of -

                              1. income taxes,

                              2. interest,

                              3. income tax expenses,

                              4. changes in working capital,

                b. A reconciliation of all non-GAAP to GAAP metrics, including:

                       i. Adjusted EBITDA; and

                       ii. Unlevered Free Cash Flow

       101.     This information is necessary to provide Company stockholders a complete and

accurate picture of the sales process and its fairness. Without this information, stockholders were

not fully informed as to Defendants’ actions, including those that may have been taken in bad faith,

and cannot fairly assess the process.

       102.     Without accurate projection data presented in the Proxy Statement, Plaintiff and

other stockholders of Progenics are unable to properly evaluate the Lantheus’ true worth, the

accuracy of BofA’s or SCB Leerink’s financial analyses, or make an informed decision whether

to vote their Company stock in favor of the Proposed Transaction. As such, the Board has breached

their fiduciary duties by failing to include such information in the Proxy Statement.



                                                 35
              Case 1:20-cv-02750 Document 1 Filed 04/02/20 Page 36 of 47




       Omissions and/or Material Misrepresentations Concerning the Combined Company’s

       Financial Projections

       103.     The Proxy Statement fails to provide material information concerning financial

projections for the combined company provided by Lantheus management and relied upon by

BofA and SCB Leerink in their analyses. The Proxy Statement discloses management-prepared

financial projections for the combined company which are materially misleading. Courts have

uniformly stated that “projections … are probably among the most highly-prized disclosures by

investors. Investors can come up with their own estimates of discount rates or [] market multiples.

What they cannot hope to do is replicate management’s inside view of the company’s prospects.”

In re Netsmart Techs., Inc. S’holders Litig., 924 A.2d 171, 201-203 (Del. Ch. 2007)

       104.     With respect to the Lantheus Holdings Combined Company Projections financial

projections, the Proxy Statement fails to disclose:

                a. All line items used to calculate:

                        i. Adjusted EBITDA, including the metric of –

                               1. net income (loss),

                               2. interest expense (net),

                               3. income taxes,

                               4. stock compensation,

                               5. financing charges and

                               6. certain items and other adjustments required or permitted in

                                   calculating Adjusted EBITDA under the agreements governing

                                   Lantheus Holdings’ long-term debt facilities including asset

                                   write offs, severance and recruitment, new manufacturing costs



                                                  36
              Case 1:20-cv-02750 Document 1 Filed 04/02/20 Page 37 of 47




                                   and other one-time non-recurring charges, taking into account

                                   the potential impact of the Lantheus Holdings projected

                                   synergies

                b. A reconciliation of all non-GAAP to GAAP metrics, including:

                        i. Adjusted EBITDA.

       105.     The Proxy Statement also fails to account for and properly disclose the reason as to

why differences exist between the Lantheus Holdings Combined Company Projections included

in the Proxy Statement and the purported same information included in the previously filed S-4.

       106.     This information is necessary to provide Company stockholders a complete and

accurate picture of the sales process and its fairness. Without this information, stockholders were

not fully informed as to Defendants’ actions, including those that may have been taken in bad faith,

and cannot fairly assess the process.

       107.     Without accurate projection data presented in the Proxy Statement, Plaintiff and

other stockholders of Progenics are unable to properly evaluate the potential combined company’s

true worth, the accuracy of BofA’s or SCB Leerink’s financial analyses, or make an informed

decision whether to vote their Company stock in favor of the Proposed Transaction. As such, the

Board has breached their fiduciary duties by failing to include such information in the Proxy

Statement.

       Omissions and/or Material Misrepresentations Concerning the Financial Analyses by

       BofA

       108.     In the Proxy Statement, BofA describes its respective fairness opinion and the

various valuation analyses performed to render such opinion. However, the descriptions fail to

include necessary underlying data, support for conclusions, or the existence of, or basis for,



                                                 37
              Case 1:20-cv-02750 Document 1 Filed 04/02/20 Page 38 of 47




underlying assumptions. Without this information, one cannot replicate the analyses, confirm the

valuations or evaluate the fairness opinions.

       109.     With respect to the Selected Publicly Traded Companies Analysis for Progenics,

the Proxy Statement fails to disclose the following:

                a. The specific benchmark multiples for each comparable company.

       110.     With respect to the Discounted Cash Flow Analysis for Progenics, the Proxy

Statement fails to disclose the following:

                a. The specific inputs and assumptions used to calculate the perpetuity growth

                   rates of (10.0)% to 0.0%;

                b. The specific inputs and assumptions used to calculate the discount rate range of

                   10.50% to 14.00%; and

                c. The estimated present value of the NOLs that Progenics management forecasted

                   would be utilized during calendar years 2019 through 2033 and the inputs and

                   assumptions used to calculate the discount rate of 10.5% to 14.0%

       111.     With respect to the Selected Publicly Traded Companies Analysis for Lantheus, the

Proxy Statement fails to disclose the following:

                a. The specific benchmark multiples for each comparable company.

       112.     With respect to the Discounted Cash Flow Analysis for Lantheus, the Proxy

Statement fails to disclose the following:

                a. The specific inputs and assumptions used to calculate the perpetuity growth

                   rates of 1.25% to 2.25%;

                b. The specific inputs and assumptions used to calculate the discount rate range of

                   7.75% to 10.00%; and



                                                   38
              Case 1:20-cv-02750 Document 1 Filed 04/02/20 Page 39 of 47




                c. The estimated present value of the NOLs that Lantheus Holdings management

                   forecasted would be utilized during calendar years 2019 through 2024 and the

                   inputs and assumptions used to calculate the discount rate of 5.0% to 7.0%;

       113.     These disclosures are critical for stockholders to be able to make an informed

decision on whether to vote their shares in favor of the Proposed Transaction.

       Omissions and/or Material Misrepresentations Concerning the Financial Analyses by SVB

       Leerink

       114.     In the Proxy Statement, SVB Leerink describes its respective fairness opinion and

the various valuation analyses performed to render such opinion. However, the descriptions fail

to include necessary underlying data, support for conclusions, or the existence of, or basis for,

underlying assumptions. Without this information, one cannot replicate the analyses, confirm the

valuations or evaluate the fairness opinions.

       115.     With respect to the Discounted Cash Flow Analysis for Lantheus, the Proxy

Statement fails to disclose the following:

                a. The specific inputs and assumptions used to calculate the perpetuity growth

                   rates of 0.0% to 1.0%;

                b. The specific inputs and assumptions used to calculate the discount rate range of

                   8.0% to 10.0%, including Lantheus’ weighted average cost of capital;

                c. The stand-alone, unlevered, after-tax free cash flows that Lantheus Holdings

                   was forecasted to generate from December 31, 2019 through fiscal year 2023,

                   based on the Lantheus Management Projections;

                d. The terminal values calculated; and




                                                39
              Case 1:20-cv-02750 Document 1 Filed 04/02/20 Page 40 of 47




                e. Lantheus Holdings’ available net operating loss carryforwards and other tax

                   attributes.

       116.     With respect to the Sum-of-the-Parts Discounted Cash Flow Analysis, the Proxy

Statement fails to disclose the following:

                a. The specific inputs and assumptions used to calculate the perpetuity growth

                   rates of (10.0%) to 0.0%;

                b. The specific inputs and assumptions used to calculate the discount rate range of

                   10.0% to 12.0%, including Progenics’ weighted average cost of capital;

                c. The stand-alone, unlevered, after-tax free cash flows that Progenics was

                   forecasted to generate from December 31, 2019 through fiscal year 2036, based

                   upon the Lantheus Management Projections;

                d. The terminal values calculated; and

                e. Progenics’ available net operating loss carryforwards and other tax attributes.

       117.     These disclosures are critical for stockholders to be able to make an informed

decision on whether to vote their shares in favor of the Proposed Transaction.

       118.     Without the omitted information identified above, Progenics’ public stockholders

are missing critical information necessary to evaluate whether the proposed consideration truly

maximizes stockholder value and serves their interests. Moreover, without the key financial

information and related disclosures, Progenics’ public stockholders cannot gauge the reliability of

the fairness opinion and the Board’s determination that the Proposed Transaction is in their best

interests. As such, the Board has breached their fiduciary duties by failing to include such

information in the Proxy Statement.




                                                40
              Case 1:20-cv-02750 Document 1 Filed 04/02/20 Page 41 of 47




                                           FIRST COUNT

                               Claim for Breach of Fiduciary Duties
                                Against the Individual Defendants

       119.     Plaintiff repeats all previous allegations as if set forth in full herein.

       120.     The Individual Defendants have violated their fiduciary duties of care, loyalty and

good faith owed to Plaintiff and the Company’s public stockholders.

       121.     By the acts, transactions and courses of conduct alleged herein, Defendants,

individually and acting as a part of a common plan, are attempting to unfairly deprive Plaintiff and

other members of the Class of the true value of their investment in Progenics.

       122.     As demonstrated by the allegations above, the Individual Defendants failed to

exercise the care required, and breached their duties of loyalty and good faith owed to the

stockholders of Progenics by entering into the Proposed Transaction through a flawed and unfair

process and failing to take steps to maximize the value of Progenics to its public stockholders.

       123.     Indeed, Defendants have accepted an offer to sell Progenics at a price that fails to

reflect the true value of the Company, thus depriving stockholders of the reasonable, fair and

adequate value of their shares.

       124.     Moreover, the Individual Defendants breached their duty of due care and candor by

failing to disclose to Plaintiff and the Class all material information necessary for them to make

an informed decision on whether to vote their shares in favor of the Proposed Transaction.

       125.     The Individual Defendants dominate and control the business and corporate affairs

of Progenics, and are in possession of private corporate information concerning Progenics’ assets,

business and future prospects. Thus, there exists an imbalance and disparity of knowledge and

economic power between them and the public stockholders of Progenics which makes it inherently

unfair for them to benefit their own interests to the exclusion of maximizing stockholder value.


                                                   41
                 Case 1:20-cv-02750 Document 1 Filed 04/02/20 Page 42 of 47




          126.     By reason of the foregoing acts, practices and course of conduct, the Individual

Defendants have failed to exercise due care and diligence in the exercise of their fiduciary

obligations toward Plaintiff and the other members of the Class.

          127.     As a result of the actions of the Individual Defendants, Plaintiff and the Class will

suffer irreparable injury in that they have not and will not receive their fair portion of the value of

Progenics’ assets and have been and will be prevented from obtaining a fair price for their common

stock.

          128.     Unless the Individual Defendants are enjoined by the Court, they will continue to

breach their fiduciary duties owed to Plaintiff and the members of the Class, all to the irreparable

harm of the Class.

          129.     Plaintiff and the members of the Class have no adequate remedy at law. Only

through the exercise of this Court’s equitable powers can Plaintiff and the Class be fully protected

from the immediate and irreparable injury which Defendants’ actions threaten to inflict.

                                           SECOND COUNT

                    Aiding and Abetting the Board’s Breaches of Fiduciary Duty
                     Against Defendants Progenics, Lantheus, and Merger Sub

          130.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          131.     Defendants Progenics, Lantheus and Merger Sub knowingly assisted the Individual

Defendants’ breaches of fiduciary duty in connection with the Proposed Acquisition, which,

without such aid, would not have occurred.

          132.     As a result of this conduct, Plaintiff and the other members of the Class have been

and will be damaged in that they have been and will be prevented from obtaining a fair price for

their shares.


                                                    42
              Case 1:20-cv-02750 Document 1 Filed 04/02/20 Page 43 of 47




       133.     Plaintiff and the members of the Class have no adequate remedy at law.

                                           THIRD COUNT

                         Violations of Section 14(a) of the Exchange Act
                                     Against All Defendants

       134.     Plaintiff repeats all previous allegations as if set forth in full herein.

       135.     Defendants have disseminated the Proxy Statement with the intention of soliciting

stockholders to vote their shares in favor of the Proposed Transaction.

       136.     Section 14(a) of the Exchange Act requires full and fair disclosure in connection

with the Proposed Transaction. Specifically, Section 14(a) provides that:

                It shall be unlawful for any person, by the use of the mails or by any means
                or instrumentality of interstate commerce or of any facility of a national
                securities exchange or otherwise, in contravention of such rules and
                regulations as the [SEC] may prescribe as necessary or appropriate in the
                public interest or for the protection of investors, to solicit or to permit the
                use of his name to solicit any proxy or consent or authorization in respect
                of any security (other than an exempted security) registered pursuant to
                section 78l of this title.

       137.     As such, SEC Rule 14a-9, 17 C.F.R. 240.14a-9, states the following:

                No solicitation subject to this regulation shall be made by means of any
                proxy statement, form of proxy, notice of meeting or other communication,
                written or oral, containing any statement which, at the time and in the light
                of the circumstances under which it is made, is false or misleading with
                respect to any material fact, or which omits to state any material fact
                necessary in order to make the statements therein not false or misleading or
                necessary to correct any statement in any earlier communication with
                respect to the solicitation of a proxy for the same meeting or subject matter
                which has become false or misleading.

       138.     The Proxy Statement was prepared in violation of Section 14(a) because it is

materially misleading in numerous respects and omits material facts, including those set forth

above. Moreover, in the exercise of reasonable care, Defendants knew or should have known that




                                                   43
              Case 1:20-cv-02750 Document 1 Filed 04/02/20 Page 44 of 47




the Proxy Statement is materially misleading and omits material facts that are necessary to render

them non-misleading.

       139.     The Individual Defendants had actual knowledge or should have known of the

misrepresentations and omissions of material facts set forth herein.

       140.     The Individual Defendants were at least negligent in filing a Proxy Statement that

was materially misleading and/or omitted material facts necessary to make the Proxy Statement

not misleading.

       141.     The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff and the Class, and Plaintiff and the Class will be deprived of their entitlement to decide

whether to vote their shares in favor of the Proposed Transaction on the basis of complete

information if such misrepresentations and omissions are not corrected prior to the stockholder

vote regarding the Proposed Transaction.

                                         FOURTH COUNT

                         Violations of Section 20(a) of the Exchange Act
                               Against The Individual Defendants

       142.     Plaintiff repeats all previous allegations as if set forth in full herein.

       143.     The Individual Defendants were privy to non-public information concerning the

Company and its business and operations via access to internal corporate documents, conversations

and connections with other corporate officers and employees, attendance at management and

Board meetings and committees thereof and via reports and other information provided to them in

connection therewith. Because of their possession of such information, the Individual Defendants

knew or should have known that the Proxy Statement was materially misleading to Company

stockholders.




                                                   44
               Case 1:20-cv-02750 Document 1 Filed 04/02/20 Page 45 of 47




        144.     The Individual Defendants were involved in drafting, producing, reviewing and/or

disseminating the materially false and misleading statements complained of herein. The Individual

Defendants were aware or should have been aware that materially false and misleading statements

were being issued by the Company in the Proxy Statement and nevertheless approved, ratified

and/or failed to correct those statements, in violation of federal securities laws. The Individual

Defendants were able to, and did, control the contents of the Proxy Statement. The Individual

Defendants were provided with copies of, reviewed and approved, and/or signed the Proxy

Statement before its issuance and had the ability or opportunity to prevent its issuance or to cause

it to be corrected.

        145.     The Individual Defendants also were able to, and did, directly or indirectly, control

the conduct of Progenics’ business, the information contained in its filings with the SEC, and its

public statements. Because of their positions and access to material non-public information

available to them but not the public, the Individual Defendants knew or should have known that

the misrepresentations specified herein had not been properly disclosed to and were being

concealed from the Company’s stockholders and that the Proxy Statement was misleading. As a

result, the Individual Defendants are responsible for the accuracy of the Proxy Statement and are

therefore responsible and liable for the misrepresentations contained herein.

        146.     The Individual Defendants acted as controlling persons of Progenics within the

meaning of Section 20(a) of the Exchange Act. By reason of their position with the Company, the

Individual Defendants had the power and authority to cause Progenics to engage in the wrongful

conduct complained of herein. The Individual Defendants controlled Progenics and all of its

employees. As alleged above, Progenics is a primary violator of Section 14 of the Exchange Act




                                                  45
            Case 1:20-cv-02750 Document 1 Filed 04/02/20 Page 46 of 47




and SEC Rule 14a-9. By reason of their conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act.

       WHEREFORE, Plaintiff demands injunctive relief, in its favor and in favor of the Class,

and against the Defendants, as follows:

       A.     Ordering that this action may be maintained as a class action and certifying Plaintiff

       as the Class representatives and Plaintiff’s counsel as Class counsel;

       B.     Enjoining the Proposed Transaction;

       C.     In the event Defendants consummate the Proposed Transaction, rescinding it and

       setting it aside or awarding rescissory damages to Plaintiff and the Class;

       D.     Declaring and decreeing that the Merger Agreement was agreed to in breach of the

       fiduciary duties of the Individual Defendants and is therefore unlawful and unenforceable;

       E.     Directing the Individual Defendants to exercise their fiduciary duties to commence

       a sale process that is reasonably designed to secure the best possible consideration for

       Progenics and obtain a transaction which is in the best interests of Progenics and its

       stockholders;

       F.     Directing defendants to account to Plaintiff and the Class for damages sustained

       because of the wrongs complained of herein;

       G.     Awarding Plaintiff the costs of this action, including reasonable allowance for

       Plaintiff’s attorneys’ and experts’ fees; and

       H.     Granting such other and further relief as this Court may deem just and proper.




                                                 46
          Case 1:20-cv-02750 Document 1 Filed 04/02/20 Page 47 of 47




                              DEMAND FOR JURY TRIAL

          Plaintiff hereby demands a jury on all issues which can be heard by a jury.



Dated: April 2, 2020                    BRODSKY & SMITH, LLC



                                        By: _______________________________
                                        Evan J. Smith
                                        240 Mineola Boulevard
                                        Mineola, NY 11501
                                        Phone: (516) 741-4977
                                        Facsimile (561) 741-0626

                                        Counsel for Plaintiff




                                              47
